Citation Nr: 1760741	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric condition, to include as secondary to service-connected TBI.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1977 to June 1980 and from May 1983 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 10 percent rating for headaches due to post-concussive syndrome and denied service connection for an acquired psychiatric disorder.  Original jurisdiction has since been transferred to the RO in Seattle, Washington.

A July 2014 rating decision recharacterized headaches due to post-concussive syndrome as a traumatic brain injury.

There is evidence presented in this case which raises the possibility that the Veteran unable to secure gainful employment as a result of his service-connected disabilities.  Therefore, the issue of entitlement to a TDIU has been raised and is incorporated as part of the Veteran's appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  TBI residuals include migraine headaches which result in frequent prostrating attacks and severe economic inadaptability.

2.  Major depressive disorder is proximately due to headaches associated with service-connected TBI.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for migraine headaches as a residual of TBI have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (2017).

2.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 10 percent rating for his TBI under Diagnostic Code (DC) 8045.  Under this code, there are three main areas of dysfunction that may result from TBIs which have profound effects on functioning: cognitive; emotional/behavioral; and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.  However, the rating criteria generally provide that any TBI residuals that are specifically diagnosed are to be evaluated under the code appropriate to that diagnosis.

The Veteran has claimed service connection for a psychiatric condition, and that claim is discussed below.  The only other TBI residuals claimed by the Veteran are headaches and memory loss.

With respect to memory loss, a January 2013 VA opinion stated that the condition began in the 1990's and would not be related to the Veteran's TBI from the 1980's.  A March 2016 VA examiner further noted that the Veteran's recent report of "worsening" memory loss would not be associated with his TBI.  Therefore, memory loss is not a residual of TBI and will not be rated.

The January 2013 VA examiner also stated that the Veteran's headaches were less likely than not related to his TBI.  He noted that the duration of headaches following a TBI do not last longer than a year or two after the injury.  He also noted that the Veteran's current headache complaints were localized to the frontal area, whereas the headaches documented in service were in the occipital area.  A March 2013 VA examiner reached a similar conclusion.

However, in a November 2016, a private physician opined that it was common for headaches to occur many years after a TBI and after the initial healing took place.  He acknowledged that the vast majority of patients who experience post-concussive symptoms recover in a short time, but stated that credible research has shown that for some individuals, symptoms persist for years or are permanent.  He further noted that headaches may occur when an area of the brain becomes hypersensitive and triggers a pain signal to other areas of the brain.

These medical opinions are all based on a review of the relevant records and are supported by appropriate explanations, and the Board considers them to be equally probative in assessing the etiology of the Veteran's current migraine headaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to medical opinions is within the province of the Board).  Therefore, resolving any doubts in the Veteran's favor, the Board finds that current migraine headaches are a residual of the Veteran's service-connected TBI.

As noted earlier, specifically diagnosed conditions associated with TBI are to be rated under the appropriate diagnostic code.  Under DC 8100, migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensable (0 percent).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

The evidence in this case clearly shows a level of impairment consistent with the 50 percent rating criteria.  A March 2013 VA examination noted that the Veteran had daily headaches with nausea, photophobia, and phonophobia.  The examiner indicated that the Veteran had very frequent and prolonged prostrating attacks which would cause a loss of work time and efficiency.  A March 2016 VA examination recorded similar findings.  The examiner noted that the Veteran had very prostrating and prolonged attacks productive of severe economic inadaptability.  He stated that headaches would interfere with concentration, productivity and attendance at work, and that they would require workplace accommodation and may limit occupational periods.  Finally, an October 2016 disability benefits questionnaire (DBQ) completed by a private physician also noted characteristic prostrating attacks occurring more than once a month, and the Veteran reported missing work several times a month due to headaches.

As the Veteran's headaches occur very frequently and result in severe economic inadaptability, a 50 percent rating is warranted, which is the maximum rating available.


II.  Service Connection

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran contends that he has an acquired psychiatric disorder which is secondary to his service-connected traumatic brain injury.  VA treatment records and examination reports show that he has been diagnosed with major depressive disorder.

The evidence is essentially unanimous that the Veteran's major depressive disorder is related to his headaches.  A January 2013 VA examiner reached this conclusion and reiterated it in a March 2013 supplemental opinion.  A July 2016 letter from the Veteran's VA physician also stated that chronic pain from headaches has led to a mixture of depression and anxiety.

The claim was previously denied because the RO found that the Veteran's current headaches were not associated with his service-connected TBI, and because his depression was due to these headaches, it was not secondary to a service-connected condition.  However, as discussed above, the Board has concluded that headaches are in fact part of the Veteran's TBI, and therefore service connection for major depressive disorder secondary to those headaches is appropriate.


ORDER

A 50 percent rating for migraine headaches as a residual of TBI is granted.

Service connection for major depressive disorder secondary to traumatic brain injury is granted.
REMAND

As noted earlier, there is evidence in this case that raised the possibility that the Veteran is unable to secure gainful employment as a result of his service-connected disabilities.  Specifically, a July 2016 letter from the Veteran's VA physician stated that the Veteran was recently let go from his job due to poor performance that seemed highly correlated to depression and cognition, and that it was as likely as not that the Veteran's headaches and depression led to job loss.  Functional assessments from October 2016 and November 2016 stated that headaches and mental problems would interfere with work and gainful employment.

It is clear, however, that the Veteran was employed during part of the appeal period.  VA records from January 2016 noted that he was concerned after receiving a suboptimal grade on his work evaluation.  During the March 2016 VA examination, he reported a length work history dating back to 1990, and that he had been employed at his most recent position since 2015.  It therefore appears that the Veteran stopped working sometime between the March 2016 VA examination and the writing of the July 2016 letter.

In order to fully and fairly adjudicate this TDIU claim, it must first be remanded to allow the Veteran to submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which will allow him to provide the necessary employment and educational history.  The AOJ should then adjudicate the claim after implementing the above grants for benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, as well as notice regarding the criteria for establishing a TDIU and the types of evidence he may submit in support of that claim, and allow him an appropriate time to respond.

2.  After implementing the above grants of a 50 percent rating for headaches and service connection for major depressive disorder, adjudicate his claim for a TDIU.  If the claim is not granted in full, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


